DETAILED ACTION

This office action is a response to the amendment filed on 5/9/2022. Claims 1-5, 7-14 and 16-20 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter

Claims 1-5, 7-14 and 16-20 (renumbered as 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 5/9/2022 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for providing network address translation with tunnel identifier (TEID), which involves allocating a portion of a unique TEID for a UE by a HetNet Gateway (HNG). A packet with a header including a source IP address is received at the HNG, and the source IP address is replaced with the portion of the unique TEID by the HNG. The packet is then forwarded to a packet gateway. The portion of the TEID is mapped to a public IP in order to solve address collision or overlapping problem.
Closest prior art include Mehta et al., Raphel et al., and Baillargeon et al. Mehta discloses methods for breaking out mobile data traffic from a service provider network to a packet data network. A breakout gateway associates traffic used by network side devices with its own designated identifiers such as TEIDs associated with the mobile device. 
Raphel discloses that tunnel ID and a key may be used as an identifier instead of the source IP of the packet; and private IP address and source port may be mapped to public IP address and port based on tunnel ID. Baillargeon discloses a method for transporting packets between an access node and a core node via a proxy node where subscriber GTP-U tunnels may be added in order to create individual mapping entries in a mapping table for mapping inbound and outbound traffic based on the GTP-U node IP address and the TEID.
Deerman et al. (US 2006/0013211) and Rajagopalan et al. (2018/0034770) are pertinent prior art not applied. Deerman discloses a method for resolving overlapping IP addresses by mapping private addresses and ports to public addresses and ports using layer three source addresses and source ports of the flows with identifying information for the layer two tunneling protocol networks. Rajagopalan discloses a method for determining a private address that identifies the UE by conducting network address translation on an IP PDU that includes the private address, and provisioning a mapping record for correlating the private address to a public address.
However, prior art on record does not disclose the claimed features of replacing the source IP address of a packet with the portion of the unique TEID, and forwarding the packet using the portion of the unique TEID.
Claims 1, 10, 19 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of replacing, by the HNG, the IP address in a source field of the packet header of the packet with the portion of the unique TEID for the UE; and forwarding the packet using the portion of the unique TEID to a packet gateway (PGW), wherein the portion of the unique TEID of the UE is mapped to a publicly accessible IP and port; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414